Title: From George Washington to the U.S. Senate and House of Representatives, 21 November 1794
From: Washington, George
To: United States Senate and House of Representatives


        
          Gentlemen of the Senate, and of the House of Representatives.
          United States November the 21st 1794.
        
        I lay before Congress copies of a letter from the Governor of the State of New York, and of the exemplification of an act of the Legislature thereof, ratifying the amendment of the Constitution of the United States, proposed by the Senate and House of Representatives, at their last Session, respecting the judicial power.
        
          Go: Washington
        
      